 USDC IN/ND case 2:19-cv-00431-PPS-JEM document 25 filed 07/23/20 page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


 BENJAMIN ODNEAL

                      Plaintiff,                          Case No. 2:19-cv-00431-PPS-JEM

         -v-

 MIDWEST RECOVERY SYSTEMS, LLC

                  Defendant.
 ________________________________________

                    DEFENDANT’S NOTICE OF WITHDRAWAL OF
                  REQUEST FOR HEARING / MOTION FOR SANCTIONS

       Defendant, Midwest Recovery Systems, LLC, through its undersigned counsel, hereby

notices the voluntary withdrawal of its previously filed Request for Hearing [22], which was

subsequently converted to a Motion for Sanctions [24].


DATED this 23rd day of July, 2020.                  Respectfully submitted,

                                                    /s/ Boyd W. Gentry
                                                    Boyd W. Gentry (OH #0071057)
                                                    Law Office of Boyd W. Gentry, LLC
                                                    4031 Colonel Glenn Highway, First Floor
                                                    Beavercreek, OH 45431
                                                    Tel. (937) 839-2881
                                                    Fax (800) 839-5843
                                                    bgentry@boydgentrylaw.com
                                                    Counsel for Midwest Recovery Systems, LLC


                                      Certificate of Service

        I certify that the foregoing has been served via the Court’s CM/ECF service to all counsel
of record on July 23, 2020.

                                                    /s/ Boyd W. Gentry
                                                    Boyd W. Gentry (OH #0071057)
